JON O. NEWMAN, Circuit Judge,
concurring:
I concur in Chief Judge Meskill's opinion and add these few words only to clear up *1095an ambiguity that had permeated some of the prior discussion in this Circuit and elsewhere of the distinction between the standards of conspiracy law and the Sentencing Guidelines standard for sentencing those convicted of conspiracy. For example, in United States v. Perrone, 936 F.2d 1403, 1416 (2d Cir.), clarified on other grounds, 949 F.2d 36 (2d Cir.1991), we said: “It is important to note that the scope of conduct for which a defendant can be held accountable under the sentencing guidelines is significantly narrower than the conduct embraced by the law of conspiracy.”
That observation was ambiguous as to whether the broader area of “conduct embraced by the law of conspiracy” referred to (a) the conduct for which a defendant could be convicted of the offense of conspiracy or (b) the conduct, constituting a substantive offense, for which a defendant could be convicted under the Pinkerton doctrine if the substantive offense was committed by a co-conspirator in furtherance of the conspiracy and was reasonably foreseeable by the defendant. See Pinkerton v. United States, 328 U.S. 640, 646-47, 66 S.Ct. 1180, 1183-84, 90 L.Ed. 1489 (1946); United States v. Carroll, 510 F.2d 507, 508-09 (2d Cir.1975); United States v. Alsondo, 486 F.2d 1339, 1346 n. 3 (2d Cir. 1973) (on petition for rehearing); 1 Leonard B. Sand, et al., Modern Federal Jury Instructions II 19.03 (1992) (Pinkerton charge for guilt of substantive offense includes element “that the defendant could have reasonably foreseen that the substantive crime might be committed by his co-conspirators”).
Chief Judge Meskill’s opinion, in describing the narrower standard of guideline sentencing for conspiracy, helpfully and precisely contrasts that standard with the broader standard applicable only to conviction for the conspiracy offense itself. When the relevant conduct guideline speaks of “all acts and omissions ... for which the defendant would be otherwise accountable ... that otherwise were in furtherance of the offense,” Sentencing Guidelines, § 1B1.3(a)(1), it calls to mind the Pinkerton standard, which holds a conspirator liable, in some circumstances, for substantive offenses committed by a co-conspirator. The Commission has apparently recognized the force of the Pinkerton analogy since it has limited sentencing for relevant conduct of “others in furtherance of jointly-undertaken criminal activity” to conduct “that was reasonably foreseeable by the defendant.” Id., comment, (n. 1). See United States v. Joyner, 924 F.2d 454, 458-59 (2d Cir.1991) (section 1B1.3 commentary reflects Pinkerton standard); see also United States v. Andrews, 953 F.2d 1312, 1319 (11th Cir.1992) (section 1B1.3 standards “roughly approximate” Pinkerton standards), cert, denied, — U.S. —, 112 S.Ct. 3007, 120 L.Ed.2d 882 (1992).
The broader aspect of conspiracy law, permitting conviction of a defendant who knew some but not all the aims of the conspiracy, see United States v. Lanza, 790 F.2d 1015, 1022-23 (2d Cir.), cert. denied, 479 U.S. 861, 107 S.Ct. 211, 93 L.Ed.2d 141 (1986), applies only to conviction for the conspiracy offense itself, and not to vicarious liability for substantive offenses committed by a co-conspirator.